Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
                                                                                                                                          UST-17


                                                                                                    Case Number: 19-62049-tmr11
                                                                                                    Report Mo/Yr:            Dec-19
                                         19-62049-tmr11
Debtor:                                  4 Him Food Group, LLC
                                         4 Him Food Group, LLC
                                                UST-17, STATEMENT OF OPERATIONS (Continued)



Question 6 - Case Progress. Explain what progress the debtor has made during the reporting month toward confirmation of a plan of
reorganization.

    Closed sale of substantially all assets of Debtor. Continued negotiation and drafting of Plan and Disclosure Statement




                                                                                                Estimated Date
                                                                                                  To be Filed
                                                                              Filed ?             If not Filed
                                         Disclosure Statement:                  No               Jan/Feb 2020

                                         Plan of Reorganization:                No               Jan/Feb 2020




WHERE TO FILE A MONTHLY OPERATING REPORT: Local Bankruptcy Rule 2015-2 requires the debtor to file its monthly
financial report with the U.S. Bankruptcy Court.


File the original….(select only one)

For a Chapter 11 case filed in Portland, OR:                           For a Chapter 11 case filed in Eugene, OR:
                             United States Bankruptcy Court                                 United States Bankruptcy Court
                             1001 SW 5th Avenue, 7th floor                                  405 East 8th Avenue, Suite 2600
                             Portland, OR 97204                                             Eugene, OR 97401


CERTIFICATION: The undersigned certifies that copies of this report and supporting documents have been served upon each of
the following persons in this case: U.S. Trustee; the chairperson of each official committee of creditors or equity security holders
and the attorney(s) for each such committee; the debtor and the debtor's attorney; and the trustee and the trustee's attorney, if
applicable.

        /s/ Timothy A. Solomon                                                           1/21/2020
BY:_____________________________________________                            DATE:____________________

TITLE:__Counsel to Debtor_______________________                            PHONE NUMBER:_____971-634-0194____

Send U.S. Trustee's copy to: (select only one)

For a Chapter 11 case filed in Portland, OR:                       For a Chapter 11 case filed in Eugene, OR:

Office of the United States Trustee                                Office of the United States Trustee
620 SW Main Street, Suite 213                                      405 East 8th Avenue, Suite 1100
Portland, OR 97205                                                 Eugene, OR 97401




          Monthly Operating Report -Corporate or Partnership Debtor                                                          Page 1 of 1
          United States Trustee-Oregon                                                                                       (Revised 3/4/11)



                                               Case 19-62049-tmr11       Doc 100        Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Case 19-62049-tmr11   Doc 100   Filed 01/21/20
Accounts Payable Aging Detail Dec 2019
                                         Case 19-62049-tmr11   Doc 100   Filed 01/21/20
